 THE MOSLERSAFE COMPANY35related to the work of other production and maintenance employees,and they have no skills in common which would give them any func-tional cohesiveness.It is clear that District 65 has put together anarbitrary grouping of employees who have no skills, duties, or interestsserving to differentiate them from the employees in the contract unit.In the absence of any basis for separate representation of these em-ployees, as shall dismiss the petition of District 65.1We find that the following groups of employees at the Employer'soperations in the New York City metropolitan area excluding fromeach unit employees who are represented by labor organizations otherthan Amalgamated Local Union 355, Independent, professional em-ployees, guards, and supervisors, constitute separate units appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :(a)All office clerical employees.5(b)All production and maintenance employees, including shippingand receiving employees.[The Board dismissed the petition filed in Case No. 2-RC-10367.][Text of Direction of Elections omitted from publication.]'Cupplea Company Manufacturers,127 NLRB 1457.GAlthough SIU has submitted a sufficient showing of interest in the overall unit, noinformation was submitted as to its interest with respect to the office clerical unit foundappropriate herein.The election among these employees directed below is therefore con-ditioned on the Regional Director ascertaining, before such election is held, that SIII hasa sufficient showing of interest among these employees.John H. Harland Company,127 NLRB 588.The Mosler Safe CompanyandUnited Steelworkers of America,AFL-CIO,PetitionerandSafe Workers Organization, Chap-ter#2.Case No. 9-RC-4037. September 12, 1960ORDER DENYING MOTIONSOn July 18, 1960, the Regional Director for the Ninth Region(Cincinnati, Ohio) issued, and on July 19, 1960, served upon theparties his report on election, objections to election and recommenda-tions to the Board in the above-entitled proceeding. In his report,the Regional Director recommended to the Board that the Petitioner'sobjections be overruled and that the Intervenor be certified.On July 28, 1960, the Petitioner filed a request for an extension oftime to file exceptions to the Regional Director's report to August 8,1960.The extension was granted and on August 8 the Petitionerfiled its exceptions and a supporting memorandum.Thereafter, on August 10 the Employer filed a motion to strike anddismiss the Petitioner's exceptions and a brief in support of its mo-129 NLRB No. 8. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, asserting that the Petitioner's request for extension was untimelymade under Section 102.69 of the Board's Rules and Regulations,and submitted that the exceptions "should be striken from the file ordismissed because filed belatedly herein and that, under the provisionsof Section 102.69 (c), the Board should proceed with the disposition ofthis case as though no exceptions were filed to the Report of theRegional Director."On August 15, 1960, the Intervenor filed a sim-ilar motion.As service of the Regional Director's report was made by mail, 3additional days' time is allowed under Section 102.114 of the Board'sRules for filing exceptions or requesting an extension of time for filingexceptions.Thus, in this case, the Petitioner's request was timely forit was received on July 28 and the original due date for filing excep-tions was August 1. Accordingly :IT IS HEREBY ORDERED that the motions of the Employer and theIntervenor be, and they hereby are denied, pursuant to Sections102.69 and 102.114 of the Board's Rules and Regulations, as lacking inmerit.SeeCapital Transit Company,100 NLRB 1173.MEMBER FANNING took no part in the consideration of the aboveOrder Denying Motions.UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, Local No.469,AFL-CIO;United Brotherhood ofCarpenters and Joiners of America,Local No.1100,AFL-CIO; and International Hodcarriers,Building and CommonLaborers Union of America,Local No.556, AFL-CIO [W. D.Don Thomas Construction Company]andHoward C. John-son.CaseNo. 21-CC-343. September 12, 1960DECISION AND ORDEROn February 29, 1960, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire record129 NLRB No. 3.